Title: From Thomas Jefferson to Ferdinand Grand, 24 September 1785
From: Jefferson, Thomas
To: Grand, Ferdinand



Sir
Paris Sep. 24. 1785.

I have appointed the bearer hereof, Mr. William Short, my Secretary. His salary as such will be the same which young Mr. Franklin received. I am therefore to ask the favor of you to pay it to him from time to time as it shall become due, and to debit the United States therewith. I have the honor to be with very great respect, Sir your most obedient and most humble servt.,

Th: Jefferson

